UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

NOBLE COUNTY, OHIO
BY THE NOBLE COUNTY
COMMISSIONERS,
Plaintiffs,
Case No. 2:18-cv-1379

v. CH[EF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

CARDINAL HEALTH, INC., et al.,

Defendants.

OPINION AND ORDER

This matter is before the Court on Plaintiff Noble County, Ohio’s, by the Noble County
Cornmissioners’ (“Plaintiff”), Emergency Omnibus Motion to Remand (ECF No. 26); Defendant
Mylan Bertek Pharrnaceuticals, Inc’s (“Mylan Bertek”) Response in Support of Plaintiff"s Motion
(ECF No. 32); Defendant CVS Indiana L.L.C.’s Response in Opposition (ECF No. 33); Mylan
Bertek’s Supplemental Mernorandurn in Support (ECF No. 34); and PlaintiH’s Reply (ECF No.
35). Plaintiffs have also requested oral argument For the reasons that follow, the Court DENIES
Plaintiff’ s Motion (ECF No. 26).

A motion to remand can be decided by the transferee court. See e.g., In re Ivy, 901 F.2d 7
(2d Cir. 1990); In re Air Crash Disaster at Fla. Everglades on Dec. 29, 1972, 368 F. Supp. 812,
813 (J.P.M.L. 1973); In re Prudential Ins. Co. of Am. Sales of Pracrices Lz`lig., 170 F. Supp. 2d
1346, 1347 (J.P.M.L. 2001); In re Gadolinium Contrast Dyes Prods. Lz`ab. Lz`tz’g., MDL No. 1909,
2012 WL 7807340, at *l (J.P.M.L. Apr. 16, 2012). Plaintiff’s jurisdictional concern is capable of
arising in several of these prescription opioid cases across the country. See e.g. In re I\{y, 901 F.2d

at 9; see also In re Nat’l Prescription Opz'ate Litig., No. 1:17-md-2804, ECF No. 130 “Order

Regarding Remands” (N.D. Ohio Feb. 16, 2018). As such, this Court declines to rule on the merits
of Plaintiff’s Motion to Remand and defers that decision to Judge Polster, who is presiding over
the National Preseription Opiate Multidistrict Litigation taking place in the Northem District of
Ohio, or to the Judicial Panel on Multidistn'ct Litigation to determine where the case should be.
See generally In re Nat ’l Prescrz}:)tz'on Opz`ate Litz'g., 290 F. Supp. 3d 1375 (J.P.M.L. 2017).

The Court also finds that oral argument is not essential to the fair resolution of this matter

See S. D. Ohio Civ. R. 7.l(b)(2). Therefore, the Court DENIES Plaintiif’s request for oral

 

 

argument
IT rs so 0R1)ERE1)
n- 1\4-».6\% /"\/
DATE rlan sARGUS, JR.
cHIEF ED sTATEs DISTRICT JUDGE

